Title: Samuel R. Demaree to Thomas Jefferson, 2 December 1812
From: Demaree, Samuel R.
To: Jefferson, Thomas


          Respected Sir, Shelby County (K.) Dec. 2. 1812 
          My heart is attached to your name: and did I not believe that you are more agreeably and importantly engaged, I should warmly wish to hear from you regularly.
           You were so obliging two or three years ago as to send me a catalogue of Books for a library. In your letter accompanying the catalogue you inform me that some subjects are better treated in French than in English. This assurance, and the numerous citations which I find in several of my books, have induced me to attempt the acquisition of a knolege of that language, so far as to read it. But I can have no tutor—none to direct my choice of books, and the proper course or manner of reading. Will you, my dear Sir, once more favor me, by transmitting the names of the best—the easiest—cheap Grammar, Dictionary &c suited to my purpose? Your directions too will be very agreeable.
          This year has with us exceeded any within the recollection of man, in the number of rainy days. During the last 8 months I believe there have not been a dozen dry days in succession—and sometimes not that many altogether in a month. Crops are abundant: but all cannot be well saved. The season has been very sickly: many have toiled their last.
          Since the preparations for war, the neglect of schools, which before was culpable, has encreased among us. Books too are greatly raised in price.
          The citizens of Kentucky were almost unanimously in favor of war: and as generally now blame the tardy prosecution of it. War! how it harrows up the sensibility of the philanthropic mind! But ours seems unavoidable and just. I fear on account of the behavior of Connecticut & Massachusetts.
          Are you at liberty to tell me whether we may soon expect a new publication of value?
          With much affection & respect I am, Sir, Your’sSaml R. Demaree.
         